United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-3363
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the
Antonio Johnson,                         * Eastern District of Missouri.
                                         *
             Appellee.                   *    [UNPUBLISHED]
                                         *
                                    ___________

                              Submitted: April 22, 2004

                                   Filed: May 10, 2004
                                    ___________

Before MELLOY, HANSEN, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

      Antonio Johnson appeals the district court’s1 denial of his 18 U.S.C.
§ 3582(c)(2) sentence-reduction motion. Having carefully reviewed the record, we
agree with the district court that Johnson is not entitled to a sentence reduction based
on Amendment 518 to the Sentencing Guidelines. See U.S.S.G. § 1B1.10(a);
Delgado v. United States, 162 F.3d 981, 983 (8th Cir. 1998).


      1
       The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.
Accordingly, we affirm. See 8th Cir. R. 47B.
               ______________________________




                            -2-